    Case 17-10200-JDW        Doc 44 Filed 04/29/20 Entered 04/29/20 10:19:57              Desc BK
                             Hearing Date/Time/Location Page 1 of 1
                                                                                          CM/ECF hrg4
                                                                                         (Rev. 08/02/16)

                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Carla Edwards                                 )                 Case No.: 17−10200−JDW
       Debtor(s)                                     )                 Chapter: 13
                                                     )                 Judge: Jason D. Woodard
                                                     )
                                                     )


      PLEASE TAKE NOTICE that an evidentiary hearing will be held at:
             Oxford Federal Building, 911 Jackson Avenue, Oxford, MS 38655
             on 6/16/20 at 01:30 PM
             to consider and act upon the following:
             42 − Trustee's Notice and Motion to Dismiss Case for Failure to Make Plan
             Payments . Responses due by 5/4/2020. (Barkley, Locke)

Please note that a corporation, partnership, trust, or other business entity, other than a sole
proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Dated: 4/29/20
                                                         Shallanda J. Clay
                                                         Clerk, U.S. Bankruptcy Court
                                                         BY: AOH
                                                             Deputy Clerk
